Citation Nr: 1740697	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-42 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by blurry vision.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for osteoarthritis.

4.  Entitlement to service connection for a prostate disability.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran had service with the Philippine Scouts from August 1946 to March 1949.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2014 and January and August 2016 rating decisions by the Manila, Philippines Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in April 2017 and was remanded to afford the Veteran the opportunity to testify at a hearing before a Veterans Law Judge.  In July 2017, the Veteran wrote that he no longer wanted a hearing.  Accordingly, his request for a hearing is considered to be withdrawn.  See 38 C.F.R. § 20.704(c).

Although the RO reopened the claim of service connection for blurred vision in the October 2016 supplemental statement of the case, the Board must address whether new and material evidence to reopen the claim has been received to establish its jurisdiction to review the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.

The issues involving service connection for heart disease and osteoarthritis were developed for appeal on the basis of whether new and material evidence has been received to reopen the claims.  Service connection for these disabilities was originally denied by the RO in a May 2014 rating decision.  The Veteran submitted a notice of disagreement with this determination in August 2014, and a statement of the case was issued in February 2015.  The Veteran submitted a substantive appeal the next month.  He specifically stated that he wanted to appeal all issues listed on the statement of the case.  Therefore, these issues were timely appealed and the Board will address them without regard to finality of a prior rating action.  

A review of the record indicates that claims for service connection for bilateral hearing loss and rheumatism have been perfected for appeal.  (A substantive appeal regarding the claim for service connection for bilateral hearing loss was received in August 2014, and the substantive appeal addressing the claim for service connection for rheumatism was received in March 2015.)  However, these matters have not been certified for appeal, indicating that the RO might not have completed action on them.  Accordingly, this decision will be limited to the issues set forth on the cover page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed July 2013 rating decision denied the Veteran service connection for blurred vision, essentially on the basis that there was no evidence of such disability. 

2.  The evidence received since the July 2013 rating decision does not tend to show that the Veteran has a disability manifested by blurred vision; does not relate to an unestablished fact necessary to substantiate the claim of service connection for blurred vision; and does not raise a reasonable possibility of substantiating such claim.

3.  The Veteran's angina was first manifested many years after service and is not shown to be related to service.

4.  The Veteran is not shown to have osteoarthritis.

5.  A prostate disability was first manifested more than 67 years following service and has not been shown to be related to service.

6.  The Veteran is not shown to have PTSD.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a disability manifested by blurred vision may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Ischemic heart disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

3.  Osteoarthritis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  A prostate disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. § 3.303 (2016).  

5.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran did not receive pre-adjudication notice adequate under the VCAA.  However, he subsequently was provided notice of what is needed to substantiate his claims, and of his and VA's duties with respect to evidentiary development; had an opportunity to respond, followed by readjudication of his claim in a supplemental statement of the case, which cured the notice timing defect.  His arguments suggest he is aware of the evidence necessary to substantiate the claims (and of his and VA's obligations with respect to development of evidence). 

The Veteran's service treatment records are unavailable.  In such circumstances, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of these claims is undertaken with this duty in mind.  Notably, the cited case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Private medical records have been associated with the record.  The Veteran was not afforded a VA examination to determine the etiology of any of his claimed disabilities.  As there is no evidence that such disabilities may be related to his service, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to secure a medical opinion in these matters is not necessary.  Regarding the claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is, in fact, reopened.  He has not identified any evidence pertinent in these matters that remains outstanding.  38 C.F.R. § 3.159(c)(4)(iii).  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In April 2013, S.D.S. stated that she had known the Veteran for a long time and that he had poor vision.  

By rating action dated July 2013, the RO denied the Veteran's claim for service connection for blurred vision, essentially on the basis that there was no diagnosis of an eye disability.  He was notified of this determination and of his right to appeal, but a timely appeal was not perfected.  

The Veteran submitted claims for service connection for heart disease and arthritis in 2014, and sought to reopen his claim for blurred vision in 2015.  

Private medical records show that the Veteran was hospitalized in July 2016 for unstable angina and prostatomegaly.  An abdominal ultrasound showed an enlarged prostate.

An August 2016 VA memorandum made a formal finding to the effect that the Veteran had not provided sufficient information to corroborate his claimed stressor.  The memorandum outlined the efforts that were undertaken to procure additional information, to include notifying the Veteran regarding what information was necessary to substantiate his claim for service connection for PTSD, and sending letters to the Veteran seeking additional information.

	New and material evidence 

When there is a final rating decision denial of a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim to reopen a claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for blurred vision was denied by a July 2013 rating decision on the basis that it was not shown by the evidence of record.  It was noted that the lay statement indicating he had blurred vision did not establish a diagnosis of an eye disability.  The Veteran was notified of the July 2013 rating decision, did not appeal it, and it became final.  38 U.S.C.A. § 7105.  Consequently, new and material evidence to reopen the claim is required before it may be considered de novo.

In order for evidence in this case to be new and material, it must show that he has an eye disability that is related to service.  

The evidence submitted since the July 2013 determination includes a private hospital report disclosing that the Veteran was not treated for any eye problems and his statements.  The Veteran has asserted that he was exposed to radiation while stationed at Okinawa, Japan following the atomic bombing in Hiroshima and Nagasaki, and that such exposure caused his eye problems.  He reported that he was in Okinawa from 1948 to 1949.  Regardless, he has not submitted any evidence that he currently has an eye disability manifested by blurred vision.  

Accordingly, the Board finds the additional evidence received since the July 2013 rating decision does not relate materially to the unestablished fact necessary to substantiate the claim of service connection for blurred vision or raise a reasonable possibility of substantiating the claim.  Hence, the Board must conclude that new and material evidence has not been received, and that the claim of service connection for blurred vision may not be reopened.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	Ischemic heart disease 

The Veteran asserts that he has ischemic heart disease due to service.  He states that he had chest pain during service.  The record establishes that angina was first noted in 2016, more than 67 years following the Veteran's discharge from service.  He has not provided any evidence linking his angina to service.  The Board notes that in his March 2015 statement in which he indicated that he experienced chest pain in service, he also said that he had chest pain for several years.  This suggests that it is of recent origin and not related to service.  The July 2016 hospital report establishes that the Veteran has angina, but does not show that he has ischemic heart disease.  The Board finds, accordingly, that the preponderance of the evidence is against the claim.

	Osteoarthritis 

With respect to osteoarthritis, the Veteran states that he had to carry heavy loads in service and that it resulted in his joint problems.  There is no current evidence that he has osteoarthritis.  Service connection is limited to those cases where disease or injury has resulted in a current (shown at any time during the pendency of the claim) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As this threshold requirement for substantiating a claim of service connection is not met, the preponderance of the evidence is against the claim for service connection for osteoarthritis.

	Prostate 

The initial clinical evidence of any prostate problems was in July 2016, when the Veteran was found to have an enlarged prostate.  This is more than 67 years after his discharge from service.  

In March 2016, the Veteran asserted that he was deployed to Okinawa, Japan following the atomic bombings of Hiroshima and Nagasaki, and that there is an association between exposure to ionizing radiation and malignancies.  As noted above, the Veteran has been found to have an enlarged prostate, not cancer.  In any event, the Board notes that prostate cancer is not one of the diseases listed as being subject to service connection based on exposure to ionizing radiation.  See 38 C.F.R. § 3.309(d).  

The Veteran also stated that his prostate problems are due to the fact that he was dehydrated in service.  He has not provided any medical documentation to support this allegation, or that any prostate disability is related to service.  The Board finds, accordingly, that the preponderance of the evidence is against the claim for service connection for a prostate disability.

	PTSD 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-V); a link, established by medical evidence, between current symptoms and a stressor in service; and credible supporting evidence that the claimed stressor in service occurred. 
38 C.F.R. § 3.304(f).

Unless PTSD is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304 (f).

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

The Veteran has referred to several in-service stressors.  He stated in May 2016 that while in service he was a passenger in a truck that traveled in reverse down a mountain, and that it was "devastating."  He claimed that the truck sustained damage in this incident.  He also claimed that he "witnessed the war, bombing, killings and violence" that affected his life.  

As noted above, the RO determined that the Veteran had not provided sufficient information to attempt to verify his stressor.  The fact remains that there is no clinical evidence that the Veteran has PTSD.  Service connection is limited to those cases where disease or injury has resulted in a current (shown at any time during the pendency of the claim) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As this threshold requirement for substantiating a claim of service connection is not met, the preponderance of the evidence is against the claim for service connection for PTSD.



ORDER

The appeal to reopen a claim for service connection for a disability manifested by blurred vision is denied.

Service connection for ischemic heart disease is denied.

Service connection for osteoarthritis is denied.

Service connection for a prostate disability is denied.

Service connection for PTSD is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


